UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 5/31/2011 ITEM 1. REPORT TO STOCKHOLDERS MAY 31, 2011 Annual Report to Shareholders DWS Climate Change Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 13 Portfolio Summary 15 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 28 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 40 Tax Information 41 Summary of Management Fee Evaluation by Independent Fee Consultant 45 Board Members and Officers 49 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary May 31, 2011 Average Annual Total Returns as of 5/31/11 Unadjusted for Sales Charge 1-Year 3-Year Life of Fund* Class A 13.01% -13.91% -10.41% Class C 12.17% -14.57% -11.10% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 6.52% -15.60% -11.82% Class C (max 1.00% CDSC) 12.17% -14.57% -11.10% No Sales Charges Class S 13.29% -13.68% -10.17% Institutional Class 13.31% -13.61% -10.13% MSCI World Index+ 28.01% -1.76% -1.58% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *The Fund commenced operations on September 6, 2007. Index returns began on August 31, 2007. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 29, 2011 are 1.98%, 2.74%, 2.12% and 1.50% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Climate Change Fund — Class A [] MSCI World Index+ The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on September 6, 2007. Index returns began on August 31, 2007. + The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the US, Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. Net Asset Value Class A Class C Class S Institutional Class Net Asset Value: 5/31/11 $ 5/31/10 $ Lipper Rankings — Global Small-/Mid-Cap Funds Category as of 5/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 67 of 68 98 3-Year 57 of 58 97 Class C 1-Year 68 of 68 99 3-Year 58 of 58 99 Class S 1-Year 66 of 68 96 3-Year 56 of 58 95 Institutional Class 1-Year 64 of 68 93 3-Year 55 of 58 94 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (December 1, 2010 to May 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended May 31, 2011 Actual Fund Return Class A Class C Class S Institutional Class Beginning Account Value 12/1/10 $ Ending Account Value 5/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class C Class S Institutional Class Beginning Account Value 12/1/10 $ Ending Account Value 5/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class C Class S Institutional Class DWS Climate Change Fund 1.45% 2.23% 1.53% 1.43% For more information, please refer to the Fund's prospectus. Portfolio Management Review Overview of Market and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. An environment of improving global growth, robust corporate earnings and accommodative central bank policies fueled rising investor optimism during the 12 months ended May 31, 2011, leading to an impressive gain of 28.01% for the fund's benchmark, the MSCI World Index.1 Unfortunately, stocks related to the climate change theme underperformed the broader market. As a result, the fund — whose Class A shares produced a positive absolute return of 13.01% — lagged the strong return of the index. (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and for more complete performance information.) The fund's performance lagged that of its benchmark index principally because many climate change sectors were, and remain, dependent on federal subsidies and support, which was put on hold through the financial crises and has since recovered at a slower-than-expected pace. Nevertheless, we believe that many clean-technology companies have sustainable business models and improving end markets. In addition, the meltdown of the Fukushima nuclear reactor contributed to a change in the perception of nuclear energy in a number of countries and led to a new discussion about their future energy mix. The disaster in Japan has called into question the recent comeback of nuclear power and brought renewable energies back into the limelight. Germany's Chancellor Angela Merkel said that most of Germany's oldest atomic reactors will probably close following safety checks, signalling a shift in energy policy after the antinuclear Greens surged in state elections. China put the approval process for new reactors on a temporary hold and is said to have raised the 2015 target for solar installations. We believe that this shift in sentiment regarding climate- change-related sectors matches our expectation for a reevaluation of clean technologies. Performance Attribution The climate-change-related companies in which the fund may invest include industries and companies that are involved in both the mitigation of, and adaptation to, climate change. With respect to mitigation, we consider companies in the energy efficiency and clean technology fields. With respect to adaptation, we search for companies that help address the effects of climate change. On May 31, 2011, the fund's weightings in these areas were 44% in clean technology, 19% in energy efficiency, 30.7% in adaptation and the remainder in cash. In the adaptation area, we added quite a bit of value through our investments in fertilizer companies such as Yara International ASA, Potash Corp. of Saskatchewan Inc.,* CF Industries Holdings* and Mosaic Co., among others. Companies in the industry benefited from improved pricing and growing demand for fertilizer at a time of rising world food demand and periodic supply shocks in the grain markets. For similar reasons, we saw strong performance from the makers of agricultural equipment, including AGCO Corp., CNH Global N.V. and Lindsay Corp. On the negative side, a notable detractor was Roth & Rau AG,* which suffered from order cancellations and a downturn in demand. We added to our investments in the adaptation area throughout the year, as we believe it has the potential to provide an effective balance to the volatility and potential risks in other areas of the climate change universe. In the clean technology area, the leading contributor to performance was the solar stock Wacker Chemie AG. The polysilicon producer is utilizing its capacity at 100% at a time in which the market is experiencing a shortage of high-quality polysilicon — a positive development for the company's profit margins. Also contributing positively was Abengoa SA, a Spain-based company with principal activities that include solar energy, industrial waste, information technology and engineering; and Trina Solar Ltd., a China-based manufacturer of solar power-related products. In addition, the timber companies Deltic Timber Corp., Weyerhaeuser Co. and Plum Creek Timber Co., Inc. contributed positively. All three benefited from healthy price levels for lumber, promising replanting programs, continuous demand for wood fiber as a renewable building material and a revaluation of forest assets. Unfortunately, these gains were offset by the substantial downturns in the fund's investments in wind power companies, including Vestas Wind Systems AS, Gamesa Corporacion Tecnologica S.A. and American Superconductor Corp. Wind-related shares were hit hard by the combination of rising raw materials costs and reduced support from European governments. In the energy efficiency area, our top performer was SGL Carbon SE, which gained ground after strategic investors further increased their stakes. Also aiding our performance in this segment of the fund were Veeco Instruments Inc., which benefited from strong order growth in China, and Capstone Turbine Corp, a US-based manufacturer of microturbines that reported important new order wins. Notable detractors were Comverge Inc.* and EnerNoC, Inc., providers of intelligent energy solutions that suffered from an unfavorable regulatory environment. Another underperformer of note was A123 Systems, Inc., a manufacturer of rechargeable lithium-ion batteries and battery systems that reported weaker fourth quarter revenues at the end of February 2011. The company also stated that one of its key suppliers was affected by the Japanese earthquake and will not resume manufacturing for at least six months. Outlook and Positioning We continue to see a wide range of opportunities in our investment universe. We believe climate change remains a long-term trend that is affecting the value of assets in the real economy and is producing long-range investment opportunities. We expect the costs of fossil fuels to increase behind robust world GDP growth, which in turn implies a reevaluation of renewable energies.2 In fact, BP estimates that renewables will represent the fastest-growing sector in energy, with an annual growth rate in consumption of 8.2% between 2010 and 2030. We believe investors are about to realize that cost competiveness for renewable energy is increasing, as production cost for solar modules has halved over the last two years even as fossil fuel prices have risen sharply. In terms of policy developments, countries as diverse as Germany, China and Brazil are forging ahead in creating policy frameworks that provide what we call TLC — transparency, longevity and certainty. We have tracked world governments' binding and accountable announcements related to climate change. We continue to see strong momentum on a global scale, with Europe remaining a core backbone and China exhibiting notable shifts. In China, it is not just the number of new policies, but rather the ambitious scale, scope and commitment to foster major structural changes that bode well for our asset class. Notably, the number of national climate policies in China is twice as large as that of the United States at the federal level. In the United States, the federal government continues to hesitate in implementing clean energy initiatives. However, there is a great deal happening at the state level as California, Texas and New Jersey continue to lead the expansion and adoption of clean technologies. While developments on the federal level have failed to live up to expectations, the $858 billion tax-cut bill of mid-December extended several incentives for the renewable energy industry. Furthermore, the US government highlighted the importance of renewable energy versus fossil fuels. A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Climate Change Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Deutsche Asset Management International GmbH ("DeAMi"), a US registered investment advisor, is the subadvisor for the fund. DeAMi renders investment advisory and management services to the fund. DeAMi provides a full range of investment advisory services to institutional accounts and investment companies. DeAMi is a subsidiary of Deutsche Bank AG. Portfolio Manager Nicolas Huber Portfolio Manager 1The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets, including the US, Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees of expenses. It is not possible to invest directly into an index. 2 Gross domestic product (GDP) growth is commonly used as an indicator of the economic health of a country. It represents the monetary value of goods and services produced within a country over a specific time period. * Not held in the portfolio as of May 31, 2011. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 5/31/11 5/31/10 Common Stocks 95% 98% Cash Equivalents 4% 1% Participatory Notes 1% 1% 100% 100% Geographical Diversification (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 5/31/11 5/31/10 United States 46% 44% Germany 12% 8% Spain 7% 4% France 6% 1% Netherlands 5% 4% China 4% 5% Canada 4% 4% Switzerland 3% 2% Denmark 3% 4% Austria 3% 1% Australia 2% 1% United Kingdom 1% 3% Hong Kong 1% 4% Japan — 8% Other 3% 7% 100% 100% Sector Diversification (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 5/31/11 5/31/10 Industrials 47% 52% Information Technology 15% 11% Materials 14% 19% Utilities 8% 4% Consumer Staples 7% 7% Consumer Discretionary 5% 3% Financials 2% 3% Energy 2% 1% 100% 100% Asset allocation, geographical diversification and sector diversification are subject to change. Ten Largest Equity Holdings at May 31, 2011 (26.8% of Net Assets) Country Percent 1. Wacker Chemie AG Manufactures various chemical products for a wide array of customers worldwide Germany 3.1% 2. Viterra, Inc. Operates grain handling and marketing terminals and retail outlets, and processes grains Canada 3.0% 3. Abengoa SA Offers solutions for sustainable development in the infrastructure, environment and energy sectors Spain 3.0% 4. Johnson Controls, Inc. Provider of automotive systems and building controls United States 3.0% 5. Vesta Wind Systems AS Develops, manufactures and markets wind turbines that generate electricity Denmark 2.7% 6. Verbund AG Generates and distributes electricity Austria 2.6% 7. Gamesa Corp. Tecnologica SA Manufactures aeronautical components and generators Spain 2.6% 8. AGCO Corp. Manufactures and distributes agricultural equipment throughout the world United States 2.4% 9. Mueller Water Products, Inc. Manufactures water, wastewater and gas distribution products United States 2.2% 10. Siemens AG (Registered) Manufacturer of electrical and electronic equipment Germany 2.2% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of May 31, 2011 Shares Value ($) Common Stocks 93.1% Australia 1.8% Incitec Pivot Ltd. (Cost $494,244) Austria 2.6% Verbund AG (Cost $767,347) Brazil 0.8% Sao Martinho SA (Cost $155,266) Canada 3.5% Sino-Forest Corp.* (a) Viterra, Inc. (Cost $802,363) China 3.8% Hanwha SolarOne Co., Ltd. (ADR)* JinkoSolar Holding Co., Ltd. (ADR)* (b) Renesola Ltd. (ADR)* (b) Suntech Power Holdings Co., Ltd. (ADR)* (b) Tri-Tech Holding, Inc.* (b) (c) Trina Solar Ltd. (ADR)* (b) Yingli Green Energy Holding Co., Ltd. (ADR)* (b) (Cost $1,681,676) Denmark 2.7% Vestas Wind Systems AS* (b) (Cost $1,322,440) France 5.8% Saft Groupe SA Suez Environnement Co. Veolia Environnement (Cost $1,907,906) Germany 11.5% Centrotherm Photovoltaics AG* Elster Group SE (ADR)* SGL Carbon SE* (b) Siemens AG (Registered) SMA Solar Technology AG (b) Solarworld AG (b) Wacker Chemie AG (Cost $3,047,797) Hong Kong 1.1% China Everbright International Ltd. (a) Tianneng Power International Ltd. (Cost $443,808) Netherlands 4.3% CNH Global NV* (d) Koninklijke Boskalis Westminster NV Wavin NV* (Cost $1,143,454) Norway 1.4% Yara International ASA (Cost $383,320) Spain 6.3% Abengoa SA (b) EDP Renovaveis SA* Gamesa Corp. Tecnologica SA* (Cost $1,918,559) Switzerland 2.8% ABB Ltd. (Registered)* Bucher Industries AG (Registered) (Cost $629,976) United Kingdom 1.2% SIG PLC* (Cost $331,123) United States 43.5% A123 Systems, Inc.* (b) AGCO Corp.* American Superconductor Corp.* (b) Archer-Daniels-Midland Co. Badger Meter, Inc. (b) Calgon Carbon Corp.* (b) Capstone Turbine Corp.* (b) Clean Energy Fuels Corp.* Deltic Timber Corp. (b) Energy Recovery, Inc.* (b) EnerNOC, Inc.* (b) EnerSys* (b) First Solar, Inc.* (b) Flow International Corp.* FMC Corp. (b) Franklin Electric Co., Inc. (b) General Electric Co. (b) Hain Celestial Group, Inc.* (b) Headwaters, Inc.* Intrepid Potash, Inc.* (b) Johnson Controls, Inc. Lindsay Corp. (b) Maxwell Technologies, Inc.* (b) MEMC Electronic Materials, Inc.* (b) Mueller Water Products, Inc. "A" MYR Group, Inc.* Nalco Holding Co. Pall Corp. Pentair, Inc. (b) Plum Creek Timber Co., Inc. (REIT) Power Integrations, Inc. (b) Power-One, Inc.* (b) Primo Water Corp.* (b) Quanta Services, Inc.* Rockwood Holdings, Inc.* Solazyme, Inc.* Tetra Tech, Inc.* The Mosaic Co. Titan International, Inc. (b) Veeco Instruments, Inc.* Weyerhaeuser Co. (REIT) (b) (Cost $13,584,208) Total Common Stocks (Cost $28,613,487) Participatory Note 1.2% India Mahindra & Mahindra Ltd. (issuer Merrill Lynch International & Co.), Expiration Date 12/10/2015* (Cost $460,783) Securities Lending Collateral 28.7% Daily Asset Fund Institutional, 0.14% (e) (f) (Cost $9,899,598) Cash Equivalents 4.2% Central Cash Management Fund, 0.13% (e) (Cost $1,444,158) % of Net Assets Value ($) Total Investment Portfolio (Cost $40,418,026)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security +The cost for federal income tax purposes was $41,384,635. At May 31, 2011, net unrealized appreciation for all securities based on tax cost was $2,519,297. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $5,380,494 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,861,197. (a) Security is listed in country of domicile. Significant business activities of company are in China. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at May 31, 2011 amounted to $9,724,475, which is 28.2% of net assets. (c) Listed on NASDAQ Stock Market, Inc. (d) Listed on the New York Stock Exchange. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (f) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust As of May 31, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD EUR 6/2/2011 Brown Brothers Harriman & Co. Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty EUR USD 6/2/2011 ) Brown Brothers Harriman & Co. Currency Abbreviations EUR Euro USD United States Dollar For information on the Fund's policy and additional disclosures regarding forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
